By the Court.
The defendant, Abigail A. Wheelock, was the wife of the principal, and executed the bond as his surety, without any consideration received by her, or any reference to her separate estate. Therefore she is not liable.
The defendant Doane executed the bond with his principal and co-surety, and the co-surety is described in the bond as the wife of the principal. Thus he was informed of the facts, and is liable.
By agreement of parties the plaintiff is to discontinue as to Abigail A. Wheelock, and Doane is to be defaulted.